UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7022


JAMES D. SCOTT,

                  Plaintiff - Appellant,

          v.

ANTHONY PADULA, Lee CI Warden; LINDA DUNLAP, SCDC Medical
Nurse Director; GENE NOLES, SCDC Inmate Grievance Director;
JON OZMINT, SCDC Director; DOCTOR DAVIS, SCDC Medical
Director; C. JAMES; GERALDINE P. MIRO,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:08-cv-03240-HFF)


Submitted:   February 10, 2011              Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James D. Scott, Appellant Pro Se.      James E. Parham, Jr., Irmo,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James   D.    Scott   appeals   the    district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983    (2006)     complaint.       We   have

reviewed the record and find no reversible error. *                Accordingly,

we   affirm     for   the    reasons   stated       by   the   district    court.

Scott v. Padula, No. 0:08-cv-03240-HFF (D.S.C. filed June 30,

2010; entered July 1, 2010).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




     *
       Pursuant to 4th Cir. R. 34(b), we have limited our review
to the issues raised in Scott’s informal brief.



                                        2